DETAILED ACTION
Amendment received 2 May 2022 is acknowledged.  Claims 1-18 and 41 are pending and have been considered as follows.
Claim Objections
Claim 41 is objected to because of the following informalities: a semicolon should be added after “path” in line 16.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/631,404 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the reference application include all of the limitations of, and therefore anticipate, Claim 1 of the present application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemelson (US Pub. No. 2003/0208302).
As per Claim 1, Lemelson discloses a system (72) for performing interactions within a physical environment (as per world reference frame 56) (Figs. 3, 5; ¶69-70, 102-103), the system (72) including:
a) a robot base (71a) (Figs. 3, 5; ¶67-70, 102-103);
b) a robot base actuator (as per “at location 76, the mobile robotic manipulator 72 on transportation system 71a, can be instructed to … move to location generally shown as dotted line position generally 78” in ¶102) that moves the robot base (71a) relative to the environment (as per world reference frame 56) (Figs. 3, 5; ¶67-70, 102-103);
c) a robot arm (6, 7) mounted to the robot base (71a), the robot arm (6, 7) including an end effector (8) mounted thereon (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103);
d) a tracking system (12, 30, 32, 164, 166, 168) that measures a robot base position (as per “same relative values” in ¶103) indicative of a position of the robot base (71a) relative to the environment (as per world reference frame 56) (Figs. 2, 3, 5, 9; ¶65-71, 102-103, 111); and,
e) a control system (12) that:
i) acquires an indication of an end effector destination (as per “desired position” in ¶71) (Figs. 2, 3, 5; ¶64-71, 102-103);
ii) determines a reference robot base position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Figs. 2-3, 5; 64-71, 102-103);
iii) calculates a robot base path (as per dotted line between position 76 and position 78 in Fig. 5) extending from a current robot base position (as per “same relative values” in ¶103) at least in part in accordance with the end effector destination (as per “desired position” in ¶71) (Figs. 2, 3, 5; ¶64-71, 102-103);
iv) generates robot base control signals (as per “instructed to … move to location generally shown as dotted line position generally 78” in ¶102) based on the robot base path (as per dotted line between position 76 and position 78 in Fig. 5) (Figs. 3, 5; ¶67-70, 102-103);
v) applies the robot base control signals (as per “instructed to … move to location generally shown as dotted line position generally 78” in ¶102) to the robot base actuator (as per “at location 76, the mobile robotic manipulator 72 on transportation system 71a, can be instructed to … move to location generally shown as dotted line position generally 78” in ¶102) to cause the robot base (71a) to be moved along the robot base path (as per dotted line between position 76 and position 78 in Fig. 5) (Figs. 3, 5; ¶67-70, 102-103);
vi) calculates an end effector path (as per “way points” in ¶71) extending to the end effector destination (as per “desired position” in ¶71) at least in part using the reference robot base position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Figs. 2-3, 5; 64-71, 102-103);
vii) determines the current robot base position (as per “same relative values” in ¶103) using signals from the tracking system (12, 30, 32, 164, 166, 168) (Figs. 2-3, 5; 64-71, 102-103, 111); 
viii) calculates robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) using the current robot base position (as per “same relative values” in ¶103) and the end effector path (as per “way points” in ¶71) (Figs. 2-3, 5; 64-71, 102-103);
ix) generates robot control signals (as per “controller then sends the drive signals” in ¶56) based on the end effector path (as per “way points” in ¶71) and the calculated robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) (Figs. 2-3, 5; 56, 64-71, 102-103); 
x) applies the robot control signals (as per “controller then sends the drive signals” in ¶56) to the robot arm (6, 7) to cause the end effector (8) to be moved along the end effector path (as per “way points” in ¶71) towards the destination (as per “desired position” in ¶71) (Figs. 2-3, 5; 56, 64-71, 102-103); and,
xi) repeats (as per loop at 122, 124 and/or 128, 120) steps (vii) to (x) to move the end effector (8) towards the end effector destination (as per “desired position” in ¶71) (Figs. 2-3, 5, 7; 56, 64-71, 102-107, 111).

As per Claim 2, Lemelson further discloses wherein the current robot base position (as per “same relative values” in ¶103) is indicative of an origin point (as per 58) of the robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) and the robot base position (as per “same relative values” in ¶103) is determined in an environment coordinate system (56) thereby allowing the robot arm (6, 7) to be controlled in the environment coordinate system (56) (Figs. 3, 5; ¶69-71, 102-103).

As per Claim 3, Lemelson further discloses wherein the end effector destination (as per “desired position” in ¶71) is defined relative to an environment coordinate system (56) and the control system (12) calculates the end effector path (as per “desired position” in ¶71) in the environment coordinate system (56)  (Figs. 3, 5; ¶69-71, 102-103).

As per Claim 4, Lemelson further discloses wherein the control system (12):
a) determines an end effector position (as per “end effectors position can be determined” in ¶67) (Figs. 2-3, 5; ¶65-71, 102-103); and,
b) calculates the end effector path (as per “desired position” in ¶71) using the end effector position (as per “end effectors position can be determined” in ¶67) (Figs. 2-3, 5; ¶65-71, 102-103).

As per Claim 5, Lemelson further discloses wherein the control system (12) determines the end effector position (as per “end effectors position can be determined” in ¶67) using the robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) (Figs. 2-3, 5; ¶65-71, 102-103).

As per Claim 6, Lemelson further discloses wherein the control system (12):
a) calculates a robot base movement based on the robot base position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Figs. 2-3, 5; 64-71, 102-103); and,
b) calculates the robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) based at least in part on the robot base movement (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Figs. 2-3, 5; 64-71, 102-103).

As per Claim 7, Lemelson further discloses wherein the robot base movement is at least one of:
a) movement from an initial robot base position; and,
b) movement from an expected robot base position (as per 72) based on a robot base path (as per 76) extending to the robot base reference position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Fig. 5; ¶102-103).

As per Claim 8, Lemelson further discloses wherein the reference robot base position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) is at least one of:
a) a current robot base position (as per “same relative values” in ¶103) (Fig. 5; ¶102-103);
b) a predicted robot base position based on movement of the robot base from a current robot base position;
c) a predicted robot base position based on movement of the robot base along a robot base path; and, 
d) an intended robot base position when end effector reaches the end effector destination.


As per Claim 9, Lemelson further discloses wherein the control system (12):
a) determines a desired end effector position (as per “desired position” in ¶71) on the end effector path (as per “way points” in ¶71) (Figs. 2-3, 5; 64-71, 102-103); and,
b) calculates the robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) using the determined current robot base position (as per “same relative values” in ¶103) and the desired end effector position (as per “desired position” in ¶71) on the end effector path (as per “way points” in ¶71) (Figs. 2-3, 5; 64-71, 102-103).

As per Claim 10, Lemelson further discloses wherein the calculated kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) are indicative of inverse kinematics (¶71).

As per Claim 11, Lemelson further discloses wherein the desired end effector position (as per “desired position” in ¶71) is one of:
a) the end effector destination (as per “desired position” in ¶71) (Figs. 3, 5; 64-71, 102-103);
b) a path point on the end effector path.

As per Claim 12, Lemelson further discloses wherein the desired end effector position (as per “desired position” in ¶71) is determined in an environment coordinate system (56) and transformed into a robot base coordinate system (58) using the current robot base position (as per “same relative values” in ¶103), the current robot base position (as per “same relative values” in ¶103) being indicative of an origin of the robot base coordinate system (58) (Figs. 2-3, 5; 64-71, 102-103).

As per Claim 13, Lemelson further discloses wherein the robot arm (6, 7) is controlled in the robot base coordinate system (58) (Figs. 2-3, 5; 64-71, 102-103).
As per Claim 41, Lemelson discloses a method for performing interactions within a physical environment (as per world reference frame 56) using a system (72) (Figs. 3, 5; ¶69-70, 102-103) including:
a) a robot base (71a) (Figs. 3, 5; ¶67-70, 102-103);
b) a robot base actuator (as per “at location 76, the mobile robotic manipulator 72 on transportation system 71a, can be instructed to … move to location generally shown as dotted line position generally 78” in ¶102) that moves the robot base (71a) relative to the environment (as per world reference frame 56) (Figs. 3, 5; ¶67-70, 102-103);
c) a robot arm (6, 7) mounted to the robot base (71a), the robot arm (6, 7) including an end effector (8) mounted thereon (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103); and,
d) a tracking system (12, 30, 32, 164, 166, 168) that measures a robot base position (as per “same relative values” in ¶103) indicative of a position of the robot base (71a) relative to the environment (as per world reference frame 56) (Figs. 2, 3, 5, 9; ¶65-71, 102-103, 111) and wherein the method includes in a control system (12): 
i) acquiring an indication of an end effector destination (as per “desired position” in ¶71) (Figs. 2, 3, 5; ¶64-71, 102-103); 
ii) determining a reference robot base position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Figs. 2-3, 5; 64-71, 102-103);
iii) calculating a robot base path (as per dotted line between position 76 and position 78 in Fig. 5) extending from a current robot base position (as per “same relative values” in ¶103) at least in part in accordance with the end effector destination (as per “desired position” in ¶71) (Figs. 2, 3, 5; ¶64-71, 102-103);
iv) generating robot base control signals (as per “instructed to … move to location generally shown as dotted line position generally 78” in ¶102) based on the robot base path (as per dotted line between position 76 and position 78 in Fig. 5) (Figs. 3, 5; ¶67-70, 102-103);
v) applying the robot base control signals (as per “instructed to … move to location generally shown as dotted line position generally 78” in ¶102) to the robot base actuator (as per “at location 76, the mobile robotic manipulator 72 on transportation system 71a, can be instructed to … move to location generally shown as dotted line position generally 78” in ¶102) to cause the robot base (71a) to be moved along the robot base path (as per dotted line between position 76 and position 78 in Fig. 5) (Figs. 3, 5; ¶67-70, 102-103)
vi) calculating an end effector path (as per “way points” in ¶71) extending to the end effector destination (as per “desired position” in ¶71) at least in part using the reference robot base position (as per “continual tracking of the position of the robot transportation systems by a controller” in ¶102) (Figs. 2-3, 5; 64-71, 102-103);
vii) determining the current robot base position (as per “same relative values” in ¶103) using signals from the tracking system (12, 30, 32, 164, 166, 168) (Figs. 2-3, 5; 64-71, 102-103, 111);
viii) calculating robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) using the current robot base position (as per “same relative values” in ¶103) and the end effector path (as per “way points” in ¶71) (Figs. 2-3, 5; 64-71, 102-103);
ix) generating robot control signals (as per “controller then sends the drive signals” in ¶56) based on the end effector path (as per “way points” in ¶71) and the calculated robot arm kinematics (as per “the controller performs the necessary kinematic and dynamic calculations for the next movement of the manipulator” in ¶70) (Figs. 2-3, 5; 56, 64-71, 102-103);
x) applying the robot control signals (as per “controller then sends the drive signals” in ¶56) to the robot arm (6, 7) to cause the end effector (8) to be moved along the end effector path (as per “way points” in ¶71) towards the destination (as per “desired position” in ¶71) (Figs. 2-3, 5; 56, 64-71, 102-103); and, 
xi) repeating (as per loop at 122, 124 and/or 128, 120) steps (vii) to (x) to move the end effector (8) towards the end effector destination (as per “desired position” in ¶71) (Figs. 2-3, 5, 7; 56, 64-71, 102-107, 111).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US Pub. No. 2003/0208302) in view of Hvass (US Pub. No. 2010/0143089).

As per Claim 14, Lemelson discloses all limitations of Claim 1.  Lemelson does not expressly disclose wherein the end effector destination includes an end effector pose, the tracking system measures a robot base pose and wherein the control system:
a) determines a current robot base pose using signals from the tracking system; and,
b) calculates robot arm kinematics based on the current robot base pose.
Hvass discloses a control system (410) for a robot (430/435) (Fig. 4; ¶49) in which 
an end effector destination (line from 440 to 450) includes an end effector pose (as per position/orientation) (Fig. 4; ¶49, 70, 74), a tracking system (as per line from 430 to 460) measures a robot base pose (Fig. 4; ¶49, 53-54) and wherein the control system (410):
a) determines a current robot base pose (as per “position and/or orientation of the base” in ¶49, 53 69, 70), using signals from the tracking system (as per line from 430 to 460) (Fig. 4; ¶49, 53-54); and,
b) calculates robot arm kinematics (¶67) based on the current robot base pose (as per “position and/or orientation of the base” in ¶49, 53 69, 70) (Fig. 4; ¶49, 53-54, 67-70).
In this way, the system operates to provide improved positional and/or orientational accuracy (¶55).  Like Lemelson, Hvass is concerned with robot control systems.
Therefore, from these teachings of Lemelson and Hvass, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Hvass to the system of Lemelson since doing so would enhance the system by providing improved positional and/or orientational accuracy.

As per Claim 15, the combination of Lemelson and Hvass teaches or suggests all limitations of Claim 1.  Lemelson does not expressly disclose wherein the control system:
a) determines an end effector pose; and,
b) calculates the end effector path extending from the end effector pose to the end effector destination.
See rejection of Claim 14 for discussion of teachings of Hvass.  Hvass further discloses wherein the control system (410):
a) determines an end effector pose (as per position/orientation) (Fig. 4; ¶49, 70, 74); and,
b) calculates the end effector path (as per 440, 445) extending from the end effector pose (as per position/orientation) to the end effector destination (as per line from 440 to 450) (Fig. 4; ¶49-50, 53-55, 69-71, 74).
Therefore, from these teachings of Lemelson and Hvass, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Hvass to the system of Lemelson since doing so would enhance the system by providing improved positional and/or orientational accuracy.

As per Claim 16, Lemelson discloses all limitations of Claim 1.  Lemelson does not expressly disclose wherein for an end effector path having a zero path length, the calculated robot arm kinematics returns the end effector to the end effector destination to thereby maintain the end effector static within an environment coordinate system.
Hvass discloses a control system (410) for a robot (200) having a mobile base (220), a manipulator (230), and an end effector (240) that performs work on a surface (298) (Figs. 2A, 4; ¶28-30, 49).  In one embodiment, performing work involves a path planner (445) and a path plan (440) that produce a desired position and orientation for the robot (200), a control function (450) that produces commands for driving the robot (200) in accordance with the desired position and orientation, and estimators (460, 470) that correct the commanded position and orientation in view of actual position and orientation data (Fig. 4; ¶49-50, 54-55, 67-74).  In one embodiment, the estimators (460, 470) include kinematic models of the manipulator and end effector for coordinating motion of the mobile base (220), manipulator (230), and end effector (240) (¶67-68).  As such, Hvass discloses wherein for an end effector path (as per 450 informed by 460, 470) having a zero path length (as per location for dispensing on surface 298), the calculated robot arm kinematics returns the end effector (240) to the end effector destination to thereby maintain the end effector static within an environment coordinate system (as per location for dispensing on surface 298).  In this way, the system of Hvass operates to reduce position and orientation errors and improve the accuracy of the system (¶74).  Like Lemelson, Hvass is concerned with robot control systems.
Therefore, from these teachings of Lemelson and Hvass, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Hvass to the system of Lemelson since doing so would enhance the system by to reducing position and orientation errors and improving the accuracy of the system.

As per Claim 17, Lemelson discloses all limitations of Claim 1.  Lemelson does not expressly disclose wherein for an end effector path having a non-zero path length, the calculated robot arm kinematics return the end effector to the end effector path.
Hvass discloses a control system (410) for a robot (200) having a mobile base (220), a manipulator (230), and an end effector (240) that performs work on a surface (298) (Figs. 2A, 4; ¶28-30, 49).  In one embodiment, performing work involves a path planner (445) and a path plan (440) that produce a desired position and orientation for the robot (200), a control function (450) that produces commands for driving the robot (200) in accordance with the desired position and orientation, and estimators (460, 470) that correct the commanded position and orientation in view of actual position and orientation data (Fig. 4; ¶49-50, 54-55, 67-74).  In one embodiment, the estimators (460, 470) include kinematic models of the manipulator and end effector for coordinating motion of the mobile base (220), manipulator (230), and end effector (240) (¶67-68).  As such, Hvass discloses wherein for an end effector path (as per 450 informed by 460, 470) having a non-zero path length (as per not at location for dispensing on surface 298), the calculated robot arm kinematics return the end effector (240) to the end effector path (as per commands from 450).  In this way, the system of Hvass operates to reduce position and orientation errors and improve the accuracy of the system (¶74).  Like Lemelson, Hvass is concerned with robot control systems.
Therefore, from these teachings of Lemelson and Hvass, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Hvass to the system of Lemelson since doing so would enhance the system by to reducing position and orientation errors and improving the accuracy of the system.

As per Claim 18, Lemelson discloses all limitations of Claim 1.  Lemelson does not expressly disclose wherein the robot base moves with a slower dynamic response and the end effector moves with a faster dynamic response to correct for movement of the robot base away from an expected robot base position.
Hvass discloses a control system (410) for a robot (200) having a mobile base (220), a manipulator (230), and an end effector (240) that performs work on a surface (298) (Figs. 2A, 4; ¶28-30, 49).  In one embodiment, performing work involves a path planner (445) and a path plan (440) that produce a desired position and orientation for the robot (200), a control function (450) that produces commands for driving the robot (200) in accordance with the desired position and orientation, and estimators (460, 470) that correct the commanded position and orientation in view of actual position and orientation data (Fig. 4; ¶49-50, 54-55, 67-74).  In one embodiment, the path plan (440) describes a trajectory that includes velocity of the base (220) and end effector (240) at specified locations (¶46).  As such, Hvass discloses wherein the robot base (220) moves with a slower dynamic response (as per specified velocity at specified location) and the end effector (240) moves with a faster dynamic response (as per specified velocity at specified location) to correct for movement of the robot base (220) away from an expected robot base position (as per desired position).  In this way, the system of Hvass operates to reduce position and orientation errors and improve the accuracy of the system (¶74).  Like Lemelson, Hvass is concerned with robot control systems.
Therefore, from these teachings of Lemelson and Hvass, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Hvass to the system of Lemelson since doing so would enhance the system by to reducing position and orientation errors and improving the accuracy of the system.
Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 8 of Amendment).  Upon further consideration of the claim language in view of the amendments, these rejections are not maintained.
Applicant argues that the rejection under 35 USC 101 should not be maintained in view of the amendments (page 8 of Amendment).  Upon further consideration of the claim language in view of the amendments, this rejection is not maintained.
Applicant argues that the provisional double patenting rejections should not be maintained because “claims 1 and 41 have been amended in this response to expedite prosecution of the present application” and “Additionally, claim 43 has been cancelled in this response” (page 8 of Amendment).  Regarding the rejections of Claim 1, the amendments necessitated the new ground(s) of rejection presented above.  Regarding the rejections of Claim 41 and 43, these rejection are withdrawn in view of the amendments.
Applicant argues that the rejection of Claim 1 under 35 USC 102 should not be maintained because “Lemelson discloses the system having the robotic arm is supported on a fixed base” and “Therefore, … Lemelson fails to disclose ‘a robot base actuator that moves the robot base relative to the environment’ [as claimed]” (page 9 of Amendment).  Consistent with Applicant’s argument, Lemelson does disclose embodiments in which the robot arm (6,7) and end effector (8) are attached to a fixed base (10) (Figs. 1a-1b; ¶58).  However, as per the citations in the rejections, Lemelson also discloses embodiments in which the robot arm (6, 7) and end effector (8) are attached to a mobile base (as per 71a) that operates in response to instructions to move the system between locations (76, 78) for positioning the end effector (8) to complete a task (Fig. 5; ¶67-70, 102-103).  Accordingly, Applicant’s assertion involves an improperly narrow interpretation of the cited reference.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejection of Claim 1 under 35 USC 102 should not be maintained because “Lemelson does not disclose a system having a control system that i) acquires [as claimed]; ii) determines [as claimed]; iii) calculates [as claimed]; iv) generates [as claimed]; v) applies [as claimed]; vi) calculates [as claimed]; vii) determines [as claimed]; viii calculates [as claimed]” (page 9-10 of amendment).  However, as set forth in the rejection, Lemelson discloses each limitation.  Accordingly, Applicants assertion involves an improperly narrow interpretation of the cited reference and/or an improperly narrow interpretation of the claim language at issue.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejection of Claim 41 under 35 USC 102 should not be maintained “for at least the reasons discussed above with respect to independent claim 1, and for the additional features of this independent claim” (page 10 of Amendment).  However, as set forth in the rejection, Lemelson discloses each limitation.  Accordingly, Applicants assertion involves an improperly narrow interpretation of the cited reference and/or an improperly narrow interpretation of the claim language at issue.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Hvass nevertheless fails to cure the deficiencies of Lemelson” (page 10-11 of Amendment).  However, as set forth above, the alleged deficiencies are not present in the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sharp (US Patent No. 6,330,503), Chang (US Pub. No. 2010/0152899), Huettenhofer (US Pub. No. 2013/0103192), Scheurer (US Pub. No. 2013/0310982), and Tan (US Pub. No. 2016/0318187) disclose robot control systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664